Exhibit 10.5

 
THIRD AMENDED & RESTATED
EMPLOYMENT AGREEMENT
 
THIS THIRD AMENDED & RESTATED EMPLOYMENT AGREEMENT (the “Agreement”) is made as
of September 15, 2009 (the “Effective Date”), by and between Virgin Media Inc.,
a Delaware corporation (the “Company”), and Bryan H. Hall (the “Executive”).
 
WHEREAS, on 3 March 2006, NTL Incorporated and Telewest Global, Inc. effected a
merger transaction (the “Merger”), structured as a reverse acquisition, whereby
Telewest Global, Inc. acquired NTL Incorporated and both companies changed their
names so that Telewest Global, Inc. became “NTL Incorporated” and former NTL
Incorporated became “NTL Holdings Inc.” (“Old NTL”) and thereafter the Company
was renamed “Virgin Media Inc.”;
 
WHEREAS, as a result of the Merger, Old NTL became a wholly owned subsidiary of
the Company and shares of Old NTL were converted into shares of the Company, so
that one share of common stock of Old NTL became two and a half shares of the
common stock of the Company after giving effect to the Merger;
 
WHEREAS, the Executive has been employed as the Secretary and General Counsel of
Old NTL since June 15, 2004 and as Secretary and General Counsel of the Company
since the closing of the Merger on 3 March 2006, pursuant to the terms of an
Employment Agreement dated as of 28 May 2004, as extended by the Amended &
Restated Employment Agreement dated as of December 8, 2006, the Second Amended &
Restated Employment Agreement dated as of August 4, 2008 and the letter
agreement dated July 28, 2009 (such extensions, the “Extension” and the
Employment Agreement as so extended, the “Original Agreement”);
 
WHEREAS, the Company and the Executive each desire to amend and restate the
Original Agreement in its entirety to extend the Employment Term, to provide for
certain stock option grants to the Executive and to provide for his continued
employment with the Company;
 
WHEREAS the parties intend that (i) the Executive will reside in the United
Kingdom and perform duties on behalf of the consolidated enterprise as its
General Counsel while present in the United Kingdom, particularly with regard to
the U.K. business, and (ii) he will travel to the United States where he will
perform duties on behalf of the Company as its General Counsel, in each case
upon the terms and conditions of this Agreement; and
 
WHEREAS, the Executive wishes to accept such employment and to render services
to the Company on the terms and conditions set forth herein.
 
NOW, THEREFORE, in consideration of the mutual covenants contained herein and
for other good and valuable consideration, the receipt and sufficiency of which
are acknowledged, the parties agree as follows:
 
1.            Amendment.  The Original Agreement is hereby amended and restated
in its entirety by this Agreement. The parties previously agreed to assign the
terms of the Original Agreement, as amended and restated in the Extension, to
the Company from Old NTL and accordingly the term “Company” refers to Virgin
Media Inc. (f/k/a NTL Incorporated), the ultimate parent entity.  In connection
with such assignment, the parties previously agreed that (i) all rights of Old
NTL under the Original Agreement are now rights of the Company under this
Agreement and shall be enforceable against the Executive solely by the Company,
(ii) all rights of the Executive under the Original Agreement shall be
enforceable by the Executive solely against the Company, (iii) all obligations
of Old NTL under the Original Agreement are now obligations of the Company under
this Agreement and shall be enforceable by the Executive solely against the
Company and (iv) all obligations of the Executive under the Original Agreement
shall be enforceable against the Executive solely by the Company.  The Executive
previously released and waived Old NTL from any and all claims he may have had
against it as of the date of the Extension and acknowledged that, from and after
the date thereof, such claims shall be asserted solely against the Company. This
Agreement shall be effective as of the Effective Date.
 
2.            Employment Term.
 
                               (a)   The term of the Executive’s employment
pursuant to this Agreement (the “Employment Term”) shall commence as of the
Effective Date and shall end on January1, 2011, unless the Employment Term
terminates earlier pursuant to Section 7 of this Agreement.  The Employment Term
may be extended by mutual agreement of the Company and the Executive.
 
                               (b)   Title; Duties.  During the Employment Term,
the Executive shall serve the Company as its General Counsel and, in such
capacity, shall perform such duties, services and responsibilities as are
commensurate with such position.  In his capacity as General Counsel, the
Executive shall report to the Chief Executive Officer of the Company and shall
perform such duties, services and responsibilities as are reasonably requested
from time to time by the Chief Executive Officer and the Board of Directors of
the Company (the “Board”) and normal and customary for this position. During the
Employment Term, the Executive shall be based in the United Kingdom but shall
undertake such overseas travel as is necessary for the proper performance of his
duties hereunder.
 
During the Employment Term, the Executive shall devote substantially all of his
time to the performance of the Executive’s duties hereunder and will not,
without the prior written approval of the Chief Executive Officer of the
Company, engage in any other business activity which interferes in any material
respect with the performance of the Executive’s duties hereunder or which is in
violation of written policies established from time to time by the
Company.  Nothing contained in this Agreement shall preclude the Executive from
devoting a reasonable amount of time and attention during the Employment Term to
(A) continuing legal education, including, without limitation, any and all
continuing legal education efforts as may be required to remain in good standing
with the bar of the State of New York (which may include attendance at seminars
and other similar events) and (B) (i) serving, with the prior approval of the
Board, as a non-executive director, trustee or member of a committee of any
for-profit organizations; (ii) engaging in charitable and community activities
(including pro bono legal services); and (iii) managing personal and family
investments and affairs, so long as any activities of the Executive which are
within the scope of clauses (A) and (B) (i), (ii) and (iii) of this Section 2(b)
do not interfere in any material respect with the performance of the Executive’s
duties hereunder.
 
3.            Monetary Remuneration.
 
                               (a)   Base Salary.  During the Employment Term,
in consideration of the performance by the Executive of the Executive’s
obligations hereunder to the Company and its parents, subsidiaries, associated
and affiliated companies and joint ventures (collectively, the “Company
Affiliated Group”) in any capacity (including any services as an officer,
director, employee, member of any Board committee or management committee or
otherwise), the Company shall cause to be paid to the Executive an annual salary
of (x) £300,000 in respect of the period prior to September 12, 2006; (y)
£320,000 in respect of the period on and following September 12, 2006; and (z)
£375,000 in respect of the period on and following July 1, 2008, subject to any
increase through “pay review” or otherwise for calendar year 2009 or 2010 as may
be offered by the Company in its sole discretion (the “Base Salary”); and,
provided further, that in the event salary raises or other compensation
increases are proposed for Group Executive Committee members, the Company will
consider such raises or increases for the Executive.  The Base Salary shall be
payable in accordance with normal payroll practices in effect from time to time
for senior management generally; provided, that the Executive may elect to
receive all or any portion of the Base Salary or other cash payments in U.S.
dollars, subject to the Company’s Exchange Rate Policy in effect from time to
time. The Executive shall receive no additional compensation for services that
he provides to the Company Affiliated Group other than as set forth in this
Agreement or as may otherwise be agreed in writing.
 
                               (b)   Annual Bonus/Other.


(i) (x)  During each fiscal year of the Company that the Employment Term is in
effect, the Executive shall be eligible to earn a bonus, paid in U.S. dollars,
in the sole discretion of the Board pursuant to the terms of the Company’s
Executive Bonus Scheme, in cash, shares (restricted or otherwise) of the
Company, or options or phantom options over such shares or a mixture thereof at
the discretion of the Company’s Compensation Committee, in the expected range of
0% to 150% (75% on-target) (prorated for any partial fiscal year) (the “Annual
Bonus”); provided, that, for purposes of determining the percentage of Base
Salary as to which the Annual Bonus is measured, the Base Salary shall be
determined as if the Executive had elected to be paid entirely in U.S. dollars;
and provided, further, that the Executive may elect prior to the payment of the
Annual Bonus to convert all or any portion of the Annual Bonus into U.K. pounds
sterling at the exchange rate offered under the Company’s Exchange Rate Policy
as in effect from time to time. The Executive shall be entitled to the Annual
Bonus for the calendar year of 2010 if any bonus would otherwise have been paid
to him had he been employed in the 2011 calendar year, subject to prorating and
to being paid at the same time that the Annual Bonus is made to participants
generally.  In addition, if the Executive remains employed through December 31,
2010, he shall be entitled to any LTIP restricted stock unit payment with
respect to the 2008-2010 LTIP and, if permitted under the Company’s policy, the
2009-2011 LTIP, but not the 2010-2012 LTIP; in the case of the 2009-2011 LTIP,
subject to prorating and to being paid at the same time that the LTIP payment is
made to participants generally.
 
(y)           If the Company’s Compensation Committee determines that the
Executive’s gross negligence, fraud or other misconduct has contributed to the
any member of the Company Affiliated Group having to restate all or a portion of
its financial statements, the Company’s Compensation Committee may if it
determines in its sole judgment that it is in the Company Affiliated Group 's
interest to do so, require reimbursement by the Executive of any payment made
under any bonus scheme where: (1) the payment under that bonus scheme was
predicated upon achieving certain financial results that were subsequently the
subject of a restatement of financial statements of any member of the Company
Affiliated Group filed with the Securities and Exchange Commission and/or the
satisfaction of financial results or other performance metric criteria which the
Company’s Compensation Committee subsequently determined were materially
inaccurate; (2) the Company’s Compensation Committee determines that the
Executive’s gross negligence, fraud or other misconduct contributed to the need
for the restatement and/or inaccuracy; and (3) a lower bonus payment or award
would have been made to the Executive based upon the restated financial results
or accurate financial results or performance metric criteria.  In any such case
the Company’s Compensation Committee may, to the extent permitted by applicable
law, recover from the Executive, whether or not he remains in employment with
the Company Affiliated Group, the amount by which the Executive’s bonus payment
or award for the relevant period exceeded the lower payment or award, if any,
that would have been made based on the restated financial results or accurate
financial results or performance metric criteria.  The Executive agrees that he
will upon demand by any member of the Company Affiliated Group repay to the
Company Affiliated Group the sum so demanded within 21 days of receiving the
demand for payment and whether or not he remains the employee of the Company
Affiliated Group together with interest whichever is the greater of 5% or 1%
above the Bank of England minimum lending rate from time to time from the date
of the bonus payment or award to the date of actual repayment.”
 
                               (c)   Expatriate Package.  During the Employment
Term and for any period during which the Executive is required by the Company to
live in the United Kingdom, the Executive and his family shall have the right to
receive the benefits of the Company’s standard expatriate benefits package (as
applied to comparable United States expatriate employees of the Company), but in
any event such benefits will be consistent with the terms set forth in Appendix
A.  Tax equalization shall be consistent with existing Company Tax Equalization
Policy, attached as Appendix B and incorporated herein by reference.
 
4.            Equity-Based Compensation.
 
During the Employment Term, the Executive shall be eligible to receive options
to purchase common stock of the Company in addition to being entitled to the
options described in Appendix C at such exercise prices, schedules as to
exercisability and other terms and conditions as determined in the sole
discretion of the Board or its Compensation Committee under the Virgin Media
Inc. 2006 Stock Incentive Plan or any successor plan.


5.            Benefits.
 
                               (a)   General.    During the Employment Term, the
Executive shall be entitled to participate in all of the employee benefit plans,
programs, policies and arrangements (including fringe benefit and executive
perquisite programs and policies) made available by the Company Affiliate Group
to, or for the benefit of, its executive officers in accordance with the terms
thereof as they may be in effect from time to time, in so far as such benefits
are capable of being provided in the United Kingdom.
 
                               (b)   Reimbursement of Expenses.  During the
Employment Term, the Company shall cause the Executive to be reimbursed for all
reasonable business expenses incurred by the Executive in carrying out the
Executive’s duties, services and responsibilities under this Agreement, and
reasonable expenses incurred in connection with maintaining admission to
practice in the State of New York, so long as the Executive complies with the
general procedures of the Company Affiliated Group for submission of expense
reports, receipts or similar documentation of such expenses applicable to senior
management generally.
 
6.            Vacations.  For each whole and partial calendar year during the
Employment Term, the Executive shall be entitled in addition to public and
statutory holidays to 28 days of paid vacation (prorated for any partial
calendar year), to be credited and taken in accordance with the Company’s policy
as in effect from time to time for its similarly situated executives.
 
7.            Termination; Severance.
 
                               (a)   Termination of Employment.  The Company may
terminate the employment of the Executive in a Termination Without Cause upon 30
days’ written notice to the Executive.  The Company may (at its discretion) at
any time following the giving of such notice (but not exceeding the length of
the notice given) cease to provide work for the Executive in which event during
such notice period the other provisions of this Agreement shall continue to have
full force and effect but the Executive shall not be entitled to access to any
premises of the Company or any member of the Company Affiliated Group.  In
addition, the employment of the Executive shall automatically terminate as of
the date on which the Executive dies or is Disabled.  For the purposes of this
Agreement, the Executive shall be “Disabled” as of any date if, as of such date,
the Executive has been unable, due to physical or mental incapacity, to
substantially perform the Executive’s duties, services and responsibilities
hereunder either for a period of at least 180 consecutive days or for at least
270 days in any consecutive 365-day period, whichever may be applicable.  Upon
termination of the Executive’s employment during the Employment Term because the
Executive dies or is Disabled, the Company shall cause the Executive (or the
Executive’s estate, if applicable) to be provided with death or disability
benefits (as applicable) pursuant to the plans, programs, policies and
arrangements of the Company Affiliated Group as are then in effect with respect
to executive officers.  In addition, upon any termination of the Executive’s
employment during the Employment Term, the Company shall cause the Executive to
be paid any earned but unpaid portion of the Base Salary and other than in
connection with a termination pursuant to Section 7(d), to be paid, in
accordance with the Company’s bonus policy then in effect, the Annual Bonus (if
any) on or about March 2010 with respect to the 2009 fiscal year or on or about
March 2011 with respect to the 2010 fiscal year, as applicable. The Company’s
bonus policy may affect the timing of any payment, the proration factor and may
provide for non payment of the bonus. Immediately following termination of the
Executive’s employment for any reason, the Employment Term shall terminate.
 
                               (b)   Termination Without Cause; Constructive
Termination Without Cause.  Upon (x) a Termination Without Cause or (y) a
Constructive Termination Without Cause, the Company shall, as soon as
practicable following the Executive’s execution and delivery to the Company of
the general release of claims set forth in Section 7(g) and, following the
expiration of any applicable revocation period, cause the Executive to be paid a
lump-sum severance payment of cash equal to the product of the Base Salary
times 2 except that  in connection with a Constructive Termination Without Cause
occurring in connection with a Change in Control (as defined under clause (F) of
the definition of Constructive Termination Without Cause), it shall be Base
Salary times 3.
 
                               (c)   Termination upon Non-Renewal of the
Employment Term.  Unless the parties hereto agree otherwise, the Employment Term
and the Executive’s employment with the Company shall end on January 1,
2011.  In connection with such termination of employment, the Company shall, as
soon as practicable following the Executive’s execution and delivery to the
Company of the general release set forth in Section 7(g) and following the
expiration of any applicable revocation period, cause the Executive to be paid a
lump-sum severance payment of cash equal to the Base Salary then in effect.  In
addition, in connection with a termination of employment pursuant to this
Section 7(c), the Company shall cause the Executive to be paid the Annual Bonus
for the Company’s 2010 fiscal year, the 2008–2010 LTIP and the 2009-2011 LTIP
(pro-rated if permitted under the Company’s policy), determined based on actual
satisfaction of any applicable performance goals during such fiscal year, with
such bonus to be paid when paid to the other participants in the scheme and
without application of any mandatory deferral provisions or continued employment
requirements.
 
                               (d)   Upon a termination of the Executive’s
employment during the Employment Term by the Company for Cause, or upon
termination by the Executive with 30 days’ written notice given to the Company
(other than a Constructive Termination Without Cause), the Executive shall be
entitled to earned but unpaid Base Salary and benefits through the date of
termination, and the Executive shall not be entitled to any other payments or
benefits.
 
                               (e)   Upon any termination of the Executive’s
employment during the Employment Term other than by the Company for Cause, the
Company shall pay for the continued medical benefits for the Executive and his
family under (and in accordance with the terms of) COBRA for a period of twelve
(12) months following such termination; for the avoidance of doubt this
provision applies upon a termination pursuant to Section 7(c) hereof.  The
Executive shall pay for the remaining COBRA entitlement period.
 
For purposes of this Agreement:
 
(i)   A “Constructive Termination Without Cause” means a termination of the
Executive’s employment during the Employment Term by the Executive following the
occurrence of any of the following events without the Executive’s prior consent:
(A) failure by the Company to continue the Executive as the General Counsel
(excluding a promotion); (B) any material diminution in the Executive’s working
conditions or authority, responsibilities or authorities; (C) assignment to the
Executive of duties that are inconsistent, in a material respect, with the scope
of duties and responsibilities associated with his position as set forth herein;
(D) any materially adverse change in the reporting structure applicable to the
Executive (but not including a change in the person filling the position to
which the Executive reports); (E) the failure of the Company to maintain
commercially reasonable directors’ and officers’ liability insurance; or (F) a
Change in Control occurs and the Executive is terminated in a Termination
Without Cause during the period commencing on the date of the Change in Control
and ending on the first anniversary thereof.  For purposes of this Agreement, a
“Change in Control” is defined in Appendix D, and incorporated by
reference.  The Executive shall give the Company 10 days’ notice of the
Executive’s intention to terminate the Executive’s employment and claim that a
Constructive Termination Without Cause (as defined in (A), (B), (C), (D), (E) or
(F) above) has occurred, and such notice shall describe the facts and
circumstances in support of such claim in reasonable detail.  The Company shall
have 10 days thereafter to cure such facts and circumstances if possible.
 
(ii)   A “Termination Without Cause” means a termination of the Executive’s
employment during the Employment Term by the Company other than for Cause or by
reason of the Executive being Disabled.
 
(iii)   “Cause” means (x) the Executive is convicted of, or pleads guilty or
nolo contendere to, a felony or to any crime involving fraud, embezzlement or
breach of trust; (y) the willful or continued failure of the Executive to
perform the Executive’s duties hereunder (other than as a result of physical or
mental illness); or (z) in carrying out the Executive’s duties hereunder, the
Executive has engaged in conduct that constitutes gross neglect or willful
misconduct, unless the Executive believed in good faith that such conduct was
in, or not opposed to, the best interests of the Company and each member of the
Company Affiliated Group.  The Company shall give the Executive 10 days’ notice
of the Company’s intention to terminate the Executive’s employment and claim
that facts and circumstances constituting Cause exist, and such notice shall
describe the facts and circumstances in support of such claim.  The Executive
shall have 10 days thereafter to cure such facts and circumstances if
possible.  If the Board reasonably concludes that the Executive has not cured
such facts or circumstances within such time, Cause shall not be deemed to have
been established unless and until the Executive has received a hearing before
the Board (if promptly requested by the Executive) and a majority of the Board
within 10 days of the date of such hearing (if so requested) reasonably confirms
the existence of Cause and the termination of the Executive therefor.
 
                               (f)   Effect of Section 409A of the Internal
Revenue Code.  If the Executive is a “specified employee” on the date of
termination of the Executive’s employment for purposes of Section 409A of the
Internal Revenue Code of 1986, as amended, and the regulations there under,
notwithstanding any provision of the Agreement relating to the timing of
payments to the Executive hereunder, if Section 409A would cause the imposition
of the additional tax under Section 409A if paid as provided in Section 7 of the
Agreement, then such payment shall be paid upon the day following the six-month
anniversary of the date of termination. For purposes of this Agreement,
“Specified Employee” shall mean a “specified employee” within the meaning of
Code section 409A(a)(2)(B)(i), as determined by the Company’s Compensation
Committee.
 
                               (g)   Release; Full
Satisfaction.  Notwithstanding any other provision of this Agreement, no
severance pay shall become payable under this Agreement unless and until the
Executive and the Company execute the general release of claims in form and
manner reasonably satisfactory to the Company and substantially similar to
Appendix E, and such release has become irrevocable (it being the intention of
the parties that the Executive provide the Company with a complete release of
any and all claims as a condition to the receipt of the severance pay under this
Agreement); provided, that the Executive shall not be required to release any
indemnification rights, rights to accrued benefits under the Company’s employee
benefit plans, or rights to future payments or benefits under this
Agreement.  The payment of severance pay to be provided to the Executive
pursuant to this Section upon termination of the Executive’s employment shall
constitute the exclusive payment in the nature of severance or termination pay
or salary continuation which shall be due to the Executive upon a termination of
employment and shall be in lieu of any other such payments under any plan,
program, policy or other arrangement which has heretofore been or shall
hereafter be established by any member of the Company Affiliated Group and shall
be in respect of any such claims or payments due or arising from any benefits,
rights or entitlements in any jurisdiction.
 
                               (h)   Resignation.  Upon termination of the
Executive’s employment for any reason, the Executive shall be deemed to have
resigned from all positions with any member of the Company Affiliated Group, as
applicable.
 
(i)   Cooperation Following Termination.  Following termination of the
Executive’s employment for any reason, the Executive agrees to reasonably
cooperate with the Company upon the reasonable request of the Board and to be
reasonably available to the Company with respect to matters arising out of the
Executive’s services to any member of the Company Affiliated Group.  The Company
shall cause the Executive to be reimbursed for, or, at the Executive’s request,
cause the Executive to be advanced, expenses reasonably incurred in connection
with such matters.
 
8.            Executive’s Representation.  The Executive represents to the
Company that the Executive’s execution and performance of this Agreement do not
violate any agreement or obligation (whether or not written) that the Executive
has with or to any person or entity including, without limitation, any prior
employer.
 
9.            Executive’s Covenants.
 
                               (a)   Confidentiality.  The Executive agrees and
understands that the Executive has been, and in the Executive’s position with
the Company the Executive will be, exposed to and receive information relating
to the confidential affairs of the Company Affiliated Group, including, without
limitation, technical information, business and marketing plans, strategies,
customer (or potential customer) information, other information concerning the
products, promotions, development, financing, pricing, technology, inventions,
expansion plans, business policies and practices of the Company Affiliated
Group, whether or not reduced to tangible form, and other forms of information
considered by the Company Affiliated Group to be confidential and in the nature
of trade secrets.  The Executive will not knowingly disclose such information,
either directly or indirectly, to any person or entity outside the Company
Affiliated Group without the prior written consent of the Company; provided,
however, that (i) the Executive shall have no obligation under this Section 9(a)
with respect to any information that is or becomes publicly known other than as
a result of the Executive’s breach of the Executive’s obligations hereunder and
(ii) the Executive may (x) disclose such information to the extent he determines
that so doing is reasonable or appropriate in the performance of the Executive’s
duties or, (y) after giving prior notice to the Company to the extent
practicable, under the circumstances, disclose such information to the extent
required by applicable laws or governmental regulations or by judicial or
regulatory process.  The Executive shall comply with the Company’s data
protection policies.  Upon termination of the Executive’s employment, the
Executive shall promptly supply to the Company all property, keys, notes,
memoranda, writings, lists, files, reports, customer lists, correspondence,
tapes, disks, cards, surveys, maps, logs, machines, technical data and any other
tangible product or document which has been produced by, received by or
otherwise submitted to the Executive in the course of or otherwise in connection
with the Executive’s services to the Company Affiliated Group during or prior to
the Employment Term.
 
                               (b)   Non-Competition and
Non-Solicitation.  During the period commencing upon the Effective Date and
ending on the 18-month anniversary of the termination of the Executive’s
employment with the Company, the Executive shall not, as an employee, employer,
stockholder, officer, director, partner, associate, consultant or other
independent contractor, advisor, proprietor, lender, or in any other manner or
capacity (other than with respect to the Executive’s services to the Company
Affiliated Group), directly or indirectly:
 
(i)   perform services for, or otherwise have any involvement with, any business
unit of a person, where such business unit competes directly or indirectly with
any member of the Company Affiliated Group by (x) owning or operating broadband
or mobile communications networks for telephone, mobile telephone, cable
television or internet services, (y) providing mobile telephone, fixed line
telephone, television or internet services or (z) owning, operating or providing
any content-generation services or television channels, in each case principally
in the United Kingdom (the “Core Businesses”); provided, however, that this
Agreement shall not prohibit the Executive from owning up to 1% of any class of
equity securities of one or more publicly traded companies;
 
(ii)   hire any individual who is, or within the six months prior to the
Executive’s termination was, an employee of any member of the Company Affiliated
Group whose base salary at the time of hire exceeded £65,000 per year and with
whom the Executive had direct contact (other than on a de minimis basis); or
 
(iii)   solicit, in competition with any member of the Company Affiliated Group
in the Core Businesses, any business, or order of business from any person that
the Executive knows was a current or prospective customer of any member of the
Company Affiliated Group during the Executive’s employment and with whom the
Executive had contact; provided, that, notwithstanding the foregoing, the
Executive shall not be deemed to be in violation of clause (i) or clause (iii)
of the foregoing by virtue of (i) rejoining Fried, Frank, Harris, Shriver &
Jacobson LLP (or any of its successors or affiliates) as a partner, member or
employee, and acting in such capacity or (ii) acting as an attorney (as partner,
shareholder, member or employee) or vice president, director or managing
director or in a similar position at any other law firm, investment banking firm
or consulting firm, institutional investor or similar entity, in each case so
long as the Executive takes reasonable steps to insulate himself from the
businesses and activities of any such entity that compete with the Core
Businesses during any period that this Section 9(b) is in effect.
 
                               (c)   Proprietary Rights.  The Executive assigns
all of the Executive’s interest in any and all inventions, discoveries,
improvements and patentable or copyrightable works initiated, conceived or made
by the Executive, either alone or in conjunction with others, during the
Employment Term and related to the business or activities of any member of the
Company Affiliated Group to the Company or its nominee.  Whenever requested to
do so by the Company, the Executive shall execute any and all applications,
assignments or other instruments that the Company shall in good faith deem
necessary to apply for and obtain trademarks, patents or copyrights of the
United States or any foreign country or otherwise protect the interest of any
member of the Company Affiliated Group therein.  These obligations shall
continue beyond the conclusion of the Employment Term with respect to
inventions, discoveries, improvements or copyrightable works initiated,
conceived or made by the Executive during the Employment Term.
 
                               (d)   Acknowledgment.  The Executive expressly
recognizes and agrees that the restraints imposed by this Section 9 are
reasonable as to time and geographic scope and are not oppressive.  The
Executive further expressly recognizes and agrees that the restraints imposed by
this Section 9 represent a reasonable and necessary restriction for the
protection of the legitimate interests of the Company Affiliated Group, that the
failure by the Executive to observe and comply with the covenants and agreements
in this Section 9 will cause irreparable harm to the Company Affiliated Group,
that it is and will continue to be difficult to ascertain the harm and damages
to the Company Affiliated Group that such a failure by the Executive would
cause, that the consideration received by the Executive for entering into these
covenants and agreements is fair, that the covenants and agreements and their
enforcement will not deprive the Executive of an ability to earn a reasonable
living, and that the Executive has acquired knowledge and skills in this field
that will allow the Executive to obtain employment without violating these
covenants and agreements.  The Executive further expressly acknowledges that the
Executive has received an opportunity to consult independent counsel before
executing this Agreement.
 
10.           Indemnification.
 
                                (a)   To the extent permitted by applicable law,
the Company shall indemnify the Executive against, and save and hold the
Executive harmless from, any damages, liabilities, losses, judgments, penalties,
fines, amounts paid or to be paid in settlement, costs and reasonable expenses
(including, without limitation, attorneys’ fees and expenses), resulting from,
arising out of or in connection with any threatened, pending or completed claim,
action, proceeding or investigation (whether civil or criminal) against or
affecting the Executive by reason of the Executive’s service from and after the
Effective Date as an officer, director or employee of, or consultant to, any
member of the Company Affiliated Group, or in any capacity at the request of any
member of the Company Affiliated Group, or an officer, director or employee
thereof, in or with regard to any other entity, employee benefit plan or
enterprise (other than arising out of the Executive’s acts of misappropriation
of funds or actual fraud).  In the event the Company does not compromise or
assume the defense of any indemnifiable claim or action against the Executive,
the Company shall promptly cause the Executive to be paid to the extent
permitted by applicable law all costs and expenses incurred or to be incurred by
the Executive in defending or responding to any claim or investigation in
advance of the final disposition thereof; provided, however, that if it is
ultimately determined by a final judgment of a court of competent jurisdiction
(from whose decision no appeals may be taken, or the time for appeal having
lapsed) that the Executive was not entitled to indemnity hereunder, then the
Executive shall repay forthwith all amounts so advanced.  The Company may not
agree to any settlement or compromise of any claim against the Executive, other
than a settlement or compromise solely for monetary damages for which the
Company shall be solely responsible, without the prior written consent of the
Executive, which consent shall not be unreasonably withheld.  This right to
indemnification shall be in addition to, and not in lieu of, any other right to
indemnification to which the Executive shall be entitled pursuant to the
Company’s Certificate of Incorporation or By-laws or otherwise.
 
                               (b)   Directors’ and Officers’ Insurance.  The
Company shall use its best efforts to maintain commercially reasonable
directors’ and officers’ liability insurance during the Employment Term which
will cover the Executive.
 
11.           [intentionally deleted]
 
12.           Miscellaneous.
 
                               (a)   Non-Waiver of Rights.  The failure to
enforce at any time the provisions of this Agreement or to require at any time
performance by the other party of any of the provisions hereof shall in no way
be construed to be a waiver of such provisions or to affect either the validity
of this Agreement or any part hereof, or the right of either party to enforce
each and every provision in accordance with its terms.  No waiver by either
party hereto at any time of any breach by the other party hereto of, or
compliance with, any condition or provision of this Agreement to be performed by
such other party shall be deemed a waiver of similar or dissimilar conditions or
provisions at that time or at any prior or subsequent time.
 
                               (b)   Notices.  All notices required or permitted
hereunder will be given in writing, by personal delivery, by confirmed facsimile
transmission (with a copy sent by express delivery) or by express next-day
delivery via express mail or any reputable courier service, in each case
addressed as follows (or to such other address as may be designated):
 
 
       If to the Company:
Media House, Bartley Wood Business Park, Hook, Hampshire RG27 9UP
Attention: Group HR Director
Fax: +44 1256 752 454
 
   
       If to the Executive:
Bryan H. Hall
[INTENTIONALLY OMITTED]
   



Notices that are delivered personally, by confirmed facsimile transmission, or
by courier as aforesaid, shall be effective on the date of delivery.
 
                               (c)   Binding Effect; Assignment.  This Agreement
shall inure to the benefit of and be binding upon the parties hereto and their
respective heirs, executors, personal representatives, estates, successors
(whether direct or indirect, by purchase, merger, consolidation, reorganization
or otherwise) and assigns.  Notwithstanding the provisions of the immediately
preceding sentence, the Executive shall not assign all or any portion of this
Agreement without the prior written consent of the Company.
 
                               (d)   Withholding: Social Security.  The Company
shall withhold or cause to be withheld from any payments made pursuant to this
Agreement all federal, state, city, foreign or other taxes and social security
or similar payments as shall be required to be withheld pursuant to any law or
governmental regulation or ruling in accordance with the Tax Equalization Policy
set forth in Appendix B.  Notwithstanding the foregoing, the Executive shall
remain responsible for all such amounts as he may owe in respect of his
compensation hereunder.  Any payments made pursuant to this Agreement will be
subject to US social security deductions for the Employment Term and the Company
and the Executive shall be responsible for making their respective employer and
employee contributions thereto, and the Executive hereby authorizes the Company
to deduct from any payments to be made to the Executive his employee social
security contributions and remit these to the relevant authority.
 
                               (e)   Data Protection.  In accordance with
relevant data protection legislation, the Company will hold and process the
information it collects relating to the Executive in the course of the
Executive’s employment for the purposes of employee administration, statistical
and record keeping purposes, including information for occupational health and
pension purposes.  This may include information relating to the Executive’s
physical or mental health.  Some of the Executive’s information may be processed
outside the European Economic Area, including without limitation in the United
States.  The Executive’s information will be treated confidentially and will
only be available to authorized persons.
 
                               (f)   Entire Agreement.  This Agreement (as
amended and restated hereby) constitutes the complete understanding between the
parties with respect to the Executive’s employment and supersedes any other
prior oral or written agreements, arrangements or understandings between the
Executive and any member of the Company Affiliated Group (except, for avoidance
of doubt, agreements evidencing equity compensation granted to the
Executive).  Without limiting the generality of this Section 12(f), effective as
of the Effective Date, this Agreement supersedes any existing employment,
retention, severance and change-in-control agreements or similar arrangements or
understandings (collectively, the “Prior Agreements”) between the Executive and
the Company and any member of the Company Affiliated Group, and any and all
claims under or in respect of the Prior Agreements that the Executive may have
or assert on or following the Effective Date shall be governed by and completely
satisfied and discharged in accordance with the terms and conditions of this
Agreement.  No agreements or representations, oral or otherwise, express or
implied, with respect to the subject matter hereof have been made by either
party that are not set forth expressly in this Agreement.
 
                               (g)   Severability.  If any provision of this
Agreement, or any application thereof to any circumstances, is invalid, in whole
or in part, such provision or application shall to that extent be severable and
shall not affect other provisions or applications of this Agreement.
 
                               (h)   Governing Law, Etc.  This Agreement shall
be governed by and construed in accordance with the internal laws of the State
of New York (without regard, to the extent permitted by law, to any conflict of
law rules which might result in the application of laws of any other
jurisdiction).  The Executive irrevocably submits to the exclusive jurisdiction
of the courts of the State of New York and any federal court sitting in the
State of New York. Each of the parties waives all right to trial by jury in any
action, proceeding or counterclaim (whether based upon contract, tort or
otherwise) related to or arising out of or in connection with this Agreement and
the employment and other matters that are the subject of this Agreement and
agrees that any such action, claim or proceeding may be brought exclusively in a
federal or state court sitting in the State of New York.
 
                               (i)   Modifications.  Neither this Agreement nor
any provision hereof may be modified, altered, amended or waived except by an
instrument in writing duly signed by the party to be charged.
 
                               (j)   Number and Headings.  As used in this
Agreement, the term “including” means “including without limitation”, references
to Sections or Appendices refer to Sections or Appendices of this Agreement
unless otherwise specifically provided.  Whenever any words used herein are in
the singular form, they shall be construed as though they were also used in the
plural form in all cases where they would so apply.  The headings contained
herein are solely for purposes of reference, are not part of this Agreement and
shall not in any way affect the meaning or interpretation of this Agreement.
 
                               (k)   Counterparts.  This Agreement may be
executed in two or more counterparts, each of which shall be deemed an original
but all of which together shall constitute one and the same instrument.
 
(signature page follows)


 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Company has caused this Agreement to be executed and the
Executive has executed this Agreement as of the day and year first above
written, in each case effective as of the Effective Date.
 

  VIRGIN MEDIA INC.          
 
 
/s/ James F. Mooney      
By:  James F. Mooney
      Title:  Chairman of the Board          

 


 

          THE EXECUTIVE          
 
 
/s/ Bryan H. Hall      
Bryan H. Hall
                 

 




 
 

--------------------------------------------------------------------------------

 


Appendix A
 
[INTENTIONALLY OMITTED]

 
 
 

--------------------------------------------------------------------------------

 


Appendix B
 
[INTENTIONALLY OMITTED]
 


 
 

--------------------------------------------------------------------------------

 


Appendix C
 
Virgin Media Inc. Equity-Based Compensation
 
(1) Original Employment Term: Options to purchase common stock of NTL
Incorporated
 
The Executive was granted 60,000 (150,000 post Merger) options at an exercise
price equal to the fair market value on the date of execution of the employment
agreement.
 
Vesting period = three years
 
The options granted vest 33% on each of June 15, 2005, 2006 and 2007.
 
Other terms:  The options are subject to the Company’s standard form of stock
option agreement
 
The foregoing options were granted in 2004.
 
(2) Extended Employment Term: Restricted Stock
 
(a) On the then Effective Date, the Executive will be granted 67,500 shares of
Restricted Stock, vesting over three years in equal installments on the
following dates:
 
March 15, 2007
 
March 15, 2008
 
January 15, 2009
 
The shares of Restricted Stock will be subject to the Company’s standard form of
Restricted Stock Agreement (including provisions automatically accelerating the
vesting thereof upon a Change in Control). The foregoing stock was granted in
December 2006.
 
(b) The Executive will be granted 150,000 options at an exercise price equal to
the mid-market price on the then Effective Date, vesting over three years in
equal installments on the following dates:
 
March 15, 2007
 
March 15, 2008
 
January 15, 2009
 
The options will be subject to the Company’s standard form of stock option
agreement (including provisions automatically accelerating the vesting thereof
upon an Acceleration Event). The foregoing options were granted in December of
2006.
 


 
(3) Second Extended Employment Term: Stock Options
 
The Executive will be granted 200,000 options to purchase stock of Virgin Media
Inc. at an exercise price equal to the mid market price on the Effective Date,
vesting in equal installments on the following dates:
 
100,000                                                           June 30, 2009
 
100,000                                                           December 31,
2009
 


 
(4)  
Third Extended Employment Term: Stock Options

 
The Executive will be granted 100,000 options to purchase stock of Virgin Media
Inc. at an exercise price equal to the mid-market price on the Effective Date,
vesting on December 31, 2010.
 
The options will be subject to the terms of  the stock option agreement issued
by the Company to the Executive (which agreement may set forth  any conditions
to accelerated vesting of the options), the Virgin Media Inc. 2006 Stock
Incentive Plan and the Company’s  insider trading policy.
.
 


 


 
 

--------------------------------------------------------------------------------

 


Appendix D
 
A “Change in Control” shall be deemed to occur if the event set forth in any one
of the following paragraphs shall have occurred:
 
(i) Any Person is or becomes the Beneficial Owner, directly or indirectly, of
securities of the Company (not including in the securities beneficially owned by
such Person any securities acquired directly from the Company) representing 30%
or more of the combined voting power of the Company’s then outstanding
securities, excluding any Person who becomes such a Beneficial Owner in
connection with a transaction described in clause (a) of Paragraph (iii) below;
or
 
(ii) the following individuals cease for any reason to constitute a majority of
the number of directors then serving: individuals who, on the date the Plan is
adopted by the Board of Directors of the Company (“Board”), constitute the Board
and any new director (other than a director whose initial assumption of office
is in connection with an actual or threatened election contest, including,
without limitation, a consent solicitation, relating to the election of
directors of the Company) whose appointment or election by the Board or
nomination for election by the Company’s stockholders was approved or
recommended by a vote of at least a majority of the directors then still in
office who either were directors on the date hereof or whose appointment,
election or nomination for election was previously so approved or recommended;
or
 
(iii) there is consummated a merger or consolidation of the Company or any
direct or indirect subsidiary of the Company with any other corporation, other
than (a) a merger or consolidation which would result in the voting securities
of the Company outstanding immediately prior to such merger or consolidation
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or any parent thereof) at least
50% of the combined voting power of the securities of the Company or such
surviving entity or any parent thereof outstanding immediately after such merger
or consolidation, or (b) a merger or consolidation effected to implement a
recapitalization of the Company (or similar transaction) in which no Person is
or becomes the Beneficial Owner, directory or indirectly, of securities of the
Company (not including in the securities beneficially owned by such Person any
securities acquired directly from the Company) representing 30% or more of the
combined voting power of the Company’s then outstanding securities; or
 
(iv) the stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company or there is consummated an agreement for the sale or
disposition by the Company of all or substantially all of the Company’s assets,
other than a sale or disposition by the Company of all substantially all of the
Company’s assets to an entity, at least 50% of the combined voting power of the
voting securities of which are owned by the stockholders of the Company
immediately prior to such sale.
 
Notwithstanding the foregoing, a “Change in Control” shall not be deemed to have
occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the record holders of the
common stock of the Company immediately prior to such transaction or series of
transactions continue to have substantially the same proportionate ownership in
an entity which owns all or substantially all of the assets of the Company
immediately following such transaction or series of transactions.
 
For purposes of this Appendix D:
 
“Affiliate” shall have the meaning set forth in Rule 12b-2 under Section 12 of
the Securities Exchange Act of 1934.
 
“Person” shall have the meaning given in Section 3(a)(9) of the Securities
Exchange Act of 1934, as modified and used in Sections 13(d) and 14(d) thereof,
except that such terms shall not include (i) the Company or any of its
Affiliates, (ii) a trustee or other fiduciary holding securities under an
employee benefit plan of the Company or any of its subsidiaries, (iii) an
underwriter temporarily holding securities pursuant to an offering of such
securities, or (iv) a corporation owned, directly or indirectly, by stockholders
of the Company in substantially the same proportions as their ownership of stock
of the Company.
 
“Beneficial Owner” shall have the meaning set forth in Rule 13d-3 under the
Securities Exchange Act of 1934, except that a Person shall not be deemed to be
the Beneficial Owner of any securities which are properly filed on a Form 13-G.
 


 
 

--------------------------------------------------------------------------------

 


Appendix E
 
FORM OF RELEASE AGREEMENT


WHEREAS, Bryan H. Hall (the “Executive”) was employed by Virgin Media Inc. (the
“Company”) as its General Counsel pursuant to a Third Amended & Restated
Employment Agreement, dated as of September 15, 2009 (the “Employment
Agreement”);
 
NOW, THEREFORE, in consideration of the following payments and benefits:
 
-  
[list benefits] (collectively, the “Payments and Benefits”),

 
and the mutual release set forth herein, the Executive voluntarily, knowingly
and willingly accepts the Payments and Benefits under this Release Agreement in
full and final settlement of any claims which the Executive has brought or could
bring against the Company in relation to the Executive’s employment or the
termination of that employment and agrees to the terms of this Release
Agreement.
 
        1.              The Executive acknowledges and agrees that the Company
is under no obligation to offer the Executive the Payments and Benefits, unless
the Executive consents to the terms of this Release Agreement. The Executive
further acknowledges that he is under no obligation to consent to the terms of
this Release Agreement and that the Executive has entered into this Release
Agreement freely and voluntarily after having the opportunity to obtain legal
advice in the United States and the United Kingdom.
 
         2.              The Executive voluntarily, knowingly and willingly
releases and forever discharges the Company and its Affiliates, together with
their respective officers, directors, partners, shareholders, employees, agents,
and the officers, directors, partners, shareholders, employees, agents of the
foregoing, as well as each of their predecessors, successors and assigns
(collectively, “Releasees”), from any and all charges, complaints, claims,
promises, agreements, controversies, causes of action and demands of any nature
whatsoever that the Executive or his executors, administrators, successors or
assigns ever had, now have or hereafter can, shall or may have against Releasees
by reason of any matter, cause or thing whatsoever arising prior to the time of
signing of this Release Agreement by the Executive. The release being provided
by the Executive in this Release Agreement includes, but is not limited to, any
rights or claims relating in any way to the Executive’s employment relationship
with the Company, or the termination thereof, or under any statute, including
the United States federal Age Discrimination in Employment Act of 1967, Title
VII of the Civil Rights Act of 1964, the Civil Rights Act of 1990, the Americans
with Disabilities Act of 1990, the Executive Retirement Income Security Act of
1974, the Family and Medical Leave Act of 1993, UK and European Union law for a
redundancy payment or for remedies for alleged unfair dismissal, wrongful
dismissal, breach of contract, unlawful discrimination on grounds of sex, race,
age, disability, sexual orientation, religion or belief, unauthorized deduction
from pay, non-payment of holiday pay and breach of the United Kingdom Working
Time Regulations 1998, detriment suffered on a ground set out in section 47B of
the Employment Rights Act 1996 (protected disclosures), breach of the National
Minimum Wage Act 1998 and compensation under the Data Protection Act 1998, each
as amended, and any other U.S. or foreign federal, state or local law or
judicial decision.
 
         3.              The Executive acknowledges and agrees that he shall
not, directly or indirectly, seek or further be entitled to any personal
recovery in any lawsuit or other claim against the Company or any other Releasee
based on any event arising out of the matters released in paragraph 2. The
Executive and the Company acknowledge that the conditions regulating compromise
agreements in England and Wales including the Employment Rights Act 1996, the
Sex Discrimination Act 1975, the Race Relations Act 1976, the Disability
Discrimination Act 1995, the Working Time Regulations 1998, the Employment
Equality (Age) Regulations 2006 and the National Minimum Wage Act 1998 have been
satisfied in respect of this Release Agreement.
 
         4.              Nothing herein shall be deemed to release (i) any of
the Executive’s rights to the Payments and Benefits or (ii) any of the benefits
that the Executive has accrued prior to the date this Release Agreement is
executed by the Executive under the Company’s employee benefit plans and
arrangements, or any agreement in effect with respect to the employment of the
Executive or (iii) any claim for indemnification as provided under Section 10 of
the Employment Agreement or (iv) the Executive’s right to defend any lawsuit or
demand by the Company to recover any amounts pursuant to Section 3(b)(i)(y) of
the Employment Agreement.
 
         5.              The Executive represents and warrants to the Company
that:
 
                  (i)       Prior to entering into this Release Agreement, the
Executive received independent legal advice from [   ] (the “UK Independent
Adviser”), who has signed the certificate at Appendix 1;
 
                          (ii)      Such independent legal advice related to the
terms and effect of this Release Agreement in accordance with the laws of
England and Wales and, in particular, its effect upon the Executive’s ability to
make any further claims under the laws of the United Kingdom in connection with
the Executive’s employment or its termination;
 
                          (iii)     The Executive has provided the UK
Independent Adviser with all available information which the UK Independent
Adviser requires or may require in order to advise whether the Executive has any
such claims; and
 
                          (iv)     The Executive was advised by the UK
Independent Adviser that there was in force, at the time when the Executive
received the independent legal advice, a policy of insurance covering the risk
of a claim by the Executive in respect of losses arising in consequence of that
advice.
 
        6.              The Company will contribute up to a maximum of £500 plus
value added tax towards any legal fees reasonably incurred by the Executive in
obtaining independent legal advice regarding the terms and effect of this
Release Agreement under the laws of the United Kingdom.  The contribution will
be paid following the Company receiving from the UK Independent Adviser’s firm
an appropriate invoice addressed to the Executive and expressed to be payable by
the Company.
 
        7.              The Executive acknowledges that he has been offered the
opportunity to consider the terms of this Release Agreement for a period of at
least forty-five (45) days, although he may sign it sooner should he desire.
This release of claims given by the Executive herein will not become effective
until seven days after the date on which the Executive has signed it without
revocation.  Subject to no revocation taking place, the Release Agreement will,
upon signature by both parties and the following the expiry of the revocation
period, be treated as an open document evidencing a binding agreement.
 
         8.              This Release Agreement together with the attached
letter dated <insert date> and the Employment Agreement (as amended hereby)
constitute the entire agreement between the parties hereto, and supersede all
prior agreements, understandings and arrangements, oral or written, between the
parties hereto with respect to the subject matter hereof.
 
          9.              Except as provided in the next following sentence, all
provisions and portions of this Release Agreement are severable.  If any
provision or portion of this Release Agreement or the application of any
provision or portion of this Release Agreement shall be determined to be invalid
or unenforceable to any extent or for any reason, all other provisions and
portions of this Release Agreement shall remain in full force and shall continue
to be enforceable to the fullest and greatest extent permitted by law; provided,
however, that, to the maximum extent permitted by applicable law, (i) if the
validity or enforceability of the release or claims given by the Executive
herein is challenged by the Executive or his estate or legal representative, the
Company shall have the right, in its discretion, to suspend any or all of its
obligations hereunder during the pendency of such challenge, and (ii) if, by
reason of such challenge, such release is held to be invalid or unenforceable,
the Company shall have no obligation to provide the Payments and Benefits.
 
         10.              This Release Agreement shall be governed by and
construed in accordance with the internal laws of the State of New York.
 
IN WITNESS WHEREOF, the parties have executed this Release Agreement as of
[insert date].
 

    VIRGIN MEDIA INC.          
/s/
   /s/
Bryan H. Hall
 
Name: 
 
 
Date:_______________________________________
 
Title:
 

 
 


 
 

--------------------------------------------------------------------------------

 



 
Appendix 1
 
Independent Adviser’s Certificate
 
I, [               ], certify that Bryan H. Hall (“the Executive”) has received
independent legal advice from me as to the terms and effect of this Release
Agreement under the laws of the United Kingdom in accordance with the provisions
of the Employments Rights Act 1996, the Sex Discrimination Act 1975, the Race
Relations Act 1976, the Disability Discrimination Act 1995, the Working Time
Regulations 1998, the Employment Equality (Age) Regulations 2006 and the
National Minimum Wage Act 1998.


I also warrant and confirm that I am a solicitor of the Supreme Court of England
and Wales, and hold a current practicing certificate.  My firm, [      ], is
covered by a policy of insurance, or an indemnity provided for members of a
profession or professional body, which covers the risk of any claim by the
Executive in respect of any loss arising in consequence of such advice that I
have given to him in connection with the terms of this agreement.


Signed:


Date:





